Appeal from a judgment of the County Court of Washington County (Mc-Keighan, J.), rendered August 21, 2015, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree. In accordance with the terms of the plea agreement, he was sentenced as a second felony offender to IV2 to 3 years in prison to run consecutively to the sentence he was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues that may be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
McCarthy, J.P., Garry, Lynch, Clark and Mulvey, JJ., concur.
Ordered that the judgment is affirmed, and application to be relieved of assignment granted.